Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7,20, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7, and 20, states “for attachment to a common tool”.  The specification is silent on what tool would attach to a cap.  It is Examiner’s best guess that this is a typo, possible configured for attachment by a common tool, like a wrench is intended.  
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11,15-22, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Noppakunkajorn (US Pub No 2019/0107038).
With respect to claim 1, Noppakunkajorn shows a motor vehicle (hybrid vehicle disclosed in title), comprising: a first coolant bottle (bottle shown not labeled fig. 8) configured for use with a first cap (160); and a second coolant bottle (50, fig. 9) configured for use with a second cap (180), the second coolant bottle configured to prevent attachment of the first cap to the second coolant bottle (the second cap has internal male threads preventing attachment to the external threads of fig. 8, preventing attachment, in other word (the cap 160 will not fit caps 180 threads and vice versa ).
(Paragraph 6 disclosed two “separate” cooling systems, one for the engine and one for the battery system)
With respect to claim 2, Noppakunkajorn shows wherein the first coolant bottle (fig. 8) is configured to prevent attachment of the second cap (180) to the first coolant bottle (fig. 8). cap 160 will not fit caps 180 threads and vice versa, the thread of 180 will NOT mate with the bottle of fig. 8)
With respect to claim 3, Noppakunkajorn shows wherein the first cap is rated for use at a different pressure than the second cap (cap 160 has a different design and mechanical feature resulting in a different pressure rating, these caps are disclosed for use in conventional combustion engine cooling and battery cooling in the secondary system).
With respect to claim 4, Noppakunkajorn shows, wherein the first cap is rated for use at a pressure of less than or equal to about 10 psi and the second cap is rated for use at a pressure of greater than or equal to about 20 psi. (paragraph 4 disclosed reservoir caps can withstand approximately 21 psi meeting the rating of less than or equal to about 10psi and  greater then 20psi)
With respect to claim 5, Noppakunkajorn shows wherein: the first coolant bottle (fig. 8) has a neck (at d5) with an exterior and an interior, the second coolant bottle (50 fig. 9) has a neck (52) with an exterior and an interior, and the interior of the neck of the second coolant bottle (150) is configured to interfere (threads wont mate or attach) with the first bottle cap, thereby preventing attachment of the first bottle cap to the second coolant bottle.
With respect to claim 6, Noppakunkajorn shows the neck of the first coolant bottle (fig. 8) is configured to interfere (threads wont mate up) with the second bottle cap (50, fig. 9), thereby preventing attachment of the second bottle cap to the first coolant bottle.
With respect to claim 7, Noppakunkajorn shows wherein the exteriors of the necks of the first and second coolant bottles are configured for attachment to a common tool. (see 112, this is met when a user’s hand thread on the cap, a user’s hand is a useful tool)
With respect to claim 8, Noppakunkajorn shows wherein the exteriors of the necks of the first and second coolant bottles are threaded. (threads shown well in fig. 8,9)
With respect to claim 9, Noppakunkajorn shows the first cap(160) has an outer flange and an inner flange, the second cap (180) has an outer flange and an inner flange, and the interior of the neck of the second coolant bottle is configured to interfere (threads do not mate, they interfere) with the inner flange of the first cap, thereby preventing attachment of the first cap to the second coolant bottle. (see fig. 8 and 9)
With respect to claim 10, Noppakunkajorn shows wherein a diameter of the interior (diameter at the threads) of the neck of the second coolant bottle (50, fig. 9) is less than a diameter of the inner flange (at the threads of 160) of the first cap (160).
With respect to claim 11, Noppakunkajorn shows wherein the neck of the first coolant bottle (fig. 8) is configured to interfere (the treads do not mate making interference) with the inner flange of the second cap (180), thereby preventing attachment of the second cap to the first coolant bottle.
With respect to claim 15, Noppakunkajorn shows a method (normal operation of the caps),  comprising: preventing a mix-up of a first cap (160) configured for use with a first coolant bottle (bottle in fig. 8)  and a second cap (180) configured for use with a second coolant bottle (50) by preventing attachment of the first cap to the second coolant bottle.(see explanation of prevention of cap in claim 1)
With respect to claim 16, Noppakunkajorn shows further comprising: preventing attachment of the second cap to the first coolant bottle. (the caps will not fit the other bottle)
With respect to claim 17, Noppakunkajorn shows, wherein the first cap is rated for use at a different pressure than the second cap. (different structure, threads and volumes will result in different pressure rating) (this is also considered a claimed property see MPEP copied below)

    PNG
    media_image1.png
    784
    826
    media_image1.png
    Greyscale

With respect to claim 18, Noppakunkajorn shows wherein the first cap is rated for use at a pressure of less than or equal to about 10 psi and the second cap is rated for use at a pressure of greater than or equal to about 20 psi. (see claim 4)
With respect to claim 19, Noppakunkajorn shows further comprising: attaching the first cap (160) to the first coolant bottle; and attaching the second cap (180) to the second coolant bottle.(fig. 8,9)
With respect to claim 20, Noppakunkajorn shows further comprising: attaching a common tool (hand or wrench) to the first coolant bottle (fig. 8) ; filling the first coolant bottle with fluid via the common tool (any coolant container); attaching the common tool to the second coolant bottle (any coolant container); and filling the second coolant bottle with fluid via the common tool. (pouring disclosed in paragraph 12)
With respect to claim 21, Noppakunkajorn shows further comprising a first cooling system and a second cooling system, wherein the first and second cooling systems are each closed-loop systems and are independent of one another (hybrid and battery cooling systems are both disclosed), wherein the first cooling system includes the first cooling bottle (fig. 8) and the second cooling system includes the second cooling bottle (50 in fig. 9).
With respect to claim 22, Noppakunkajorn shows, wherein the first cooling system is configured to thermally manage a battery pack of the motor vehicle, and wherein the second cooling system is configured to thermally manage an internal combustion engine of the motor vehicle. (paragraph 6 copied below, discloses the secondary closed loop, and that one system is for the engine and one for the battery system or the hybrid side of the drive system)
[0006] Hybrid vehicles include an inverter for converting the direct current output from the battery to alternating current used by an electric motor. This conversion produces additional waste heat that needs to be dissipated. Therefore, hybrid vehicles will oftentimes include a secondary or "inverter" coolant .
Allowable Subject Matter
Claims 12,13,14, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicant's arguments filed 11/23/20 have been fully considered but they are not persuasive.   
In response to applicant’s argument that the claim are just broad not indefinite.  The rejection has been withdrawn.  
Applicant argues that since both references are owned by the same assignee The Noppakunkajorn reference is not prior art.  Applicant states 102(b)(2)(C) which guides Common ownership under joint research agreements.  The current application and the Noppakunkajorn are lacking the 102(b)(2)(C) (1) a joint research agreement that was in effect on or before the effective filing date of the claimed invention.  No such .  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN M BRADEN whose telephone number is (571)272-8026.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Picket can be reached on 571 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAWN M BRADEN/Primary Examiner, Art Unit 3736